884 F.2d 1398
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Charlene C. SCHWEIKERT, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3137.
United States Court of Appeals, Federal Circuit.
Aug. 3, 1989.

Before BISSELL, ARCHER and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board, No. PH08318810254, sustaining the denial of a survivor's annuity to Charlene C. Schweikert by the Office of Personnel Management, is affirmed.

OPINION

2
Regulations provide that a changed election is void unless it is filed with OPM before the retiree dies.  5 C.F.R. Sec. 831.628(d) (1988).  Mr. Schweikert did not file an election to provide a survivor annuity before he died, and Mrs. Schweikert waived her right to an annuity when her husband retired.  Therefore she is not entitled to an automatic survivor's annuity.  5 U.S.C. Sec. 8341(b)(1) (Supp.  II 1984).  The argument that her husband bequeathed the annuity in a living will fails because the right to a survivor annuity is not testamentary.  It is governed by statute and regulations.    Zucker v. United States, 758 F.2d 637, 640 (Fed.Cir.1985).